DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 4 and 15 are objected to because of the following informalities:  
claim 4, line 2: delete the “,” after “of”; and
claim 15: delete the “,” after “comestible”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 claims a “reduced-sodium comestible.”  Where the sodium in the comestible is said to be reduced, it is unclear what the reduction is relative to.  For purposes of examination, by the fact that a comestible comprises the composition of claim 1, it will be considered to be a “reduced-sodium comestible.”
Claim 18 claims a method of “enhancing” and initial salty taste of a comestible.  It is unclear at what point a salty taste would be considered to be “enhanced” to meet the claim.  It is further unclear at what point a salty taste is no longer considered an “initial” salty taste.  For the purposes of examination, the step of incorporating a composition of claim 1 into a comestible will be considered to meet claims to “enhancing an initial salty taste.”
Claim 20 also claims a “reduced-sodium comestible” and is unclear for the same reasons as set forth above with regard to claim 17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (EP 0059363 A1; English translation provided-all paragraph numbers from translation).
Regarding claim 1, Vogel et al. teach a seasoning composition comprising 0 to 50% by weight sodium chloride, 22.5 to 85% by weight potassium chloride, 1 to 8% glutamate (i.e., salt of glutamic acid) and 0.1 to 1% nucleotides [0005].  The amounts of potassium chloride, glutamate, and nucleotides provide ratios overlapping the claimed ratios, thereby rendering the claimed ratios obvious.  Further, given both the prior art and the instant invention are directed to seasoning compositions, the claimed ratios are not considered to provide an unexpected result over the teachings of the prior art.
Regarding claims 2 and 3, where the amount of sodium chloride in the composition of Vogel et al. ranges from 0 to 50% by weight, and the amount of potassium chloride ranges from 22.5 to 85% by weight [0005], these ratios allow for a ratio of potassium chloride:sodium chloride as claimed, thereby rendering the claimed ratios prima facie obvious over the teachings of Vogel et al.
Regarding claims 6 and 7, Vogel et al. teach embodiments in which exactly two nucleotides are present and in a 1:1 weight ratio ([0021] 0.2 kg potassium inosinate and 0.2 kg potassium guanylate), falling within the range of claim 7.
Regarding claim 9, Vogel et al. teach the glutamate includes glutamic acid, potassium glutamate and sodium glutamate [0008].
Regarding claim 10, Vogel et al. teach their composition comprising 1 to 8% glutamate and 0.1 to 1% nucleotides [0005].  This provides a ratio of nucleotides:glutamate up to 1:1.  This is slightly lower than claimed.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP § 2144.05 (I).  Where both the prior art and the instant invention are directed to seasoning compositions comprising sodium chloride, potassium chloride, glutamic acid and salts thereof, and nucleotides, to have adjusted the amounts of the prior art to arrive at the claimed composition is considered to be well within the abilities of one of ordinary skill in the art.  Further, it is well known in the seasoning composition art to adjust amounts of different components in order to achieve the desired end result.  This experimentation would have been routine to one of ordinary skill.
Regarding claim 11, where Vogel et al. teach their composition comprising potassium chloride ranges from 22.5 to 85% by weight, as well as 1 to 8% glutamate [0005], this provides a weight ratio overlapping and thereby rendering obvious the claimed ratios.
Regarding claims 12 and 13, where Vogel et al. teach their composition comprising sodium chloride at 0 to 50% by weight, and the amount of potassium chloride ranges from 22.5 to 85% by weight, as well as 1 to 8% glutamate and 0.1 to 1% nucleotides [0005], this provides a weight ratio overlapping and thereby rendering obvious the claimed ratios.
Regarding claim 14, Vogel et al. teach the seasoning composition comprising 1 to 8% glutamate [0005], falling within the claimed range. 
Regarding claims 15 and 17, Vogel et al. teach their composition can be added to foodstuffs prior to cooking [0019].  Therefore, Vogel et al. are considered to teach a comestible comprising the seasoning composition of claim 1.  Additionally, given that Vogel et al. teach a comestible comprising their composition, the comestible is considered to be a “reduced-sodium comestible” to meet claim 17.
Regarding claim 16, as set forth above with regard to claim 2, the amounts of sodium chloride and potassium chloride taught by Vogel et al. overlap and thereby render obvious the claimed ratio of potassium chloride: sodium chloride.  Additionally, the amounts of nucleotides and glutamic acid or salt thereof taught by Vogel et al. also provide a ratio overlapping the claimed ratio of the combined weight of the nucleotides and glutamic acid or salt thereof to the combined weight of the potassium chloride and sodium chloride, thereby rendering the claimed ratio obvious.
Regarding claim 18, where Vogel et al. teach their composition can be added to foodstuffs prior to cooking [0019], the teachings are considered to meet the claimed “method of enhancing an initial salty taste” as the prior art teaches the same active step as claimed, and the composition of claim 1 is obvious over the teachings of Vogel et al. as set forth above.
Regarding claim 19, as set forth above with regard to claim 2, the amounts of sodium chloride and potassium chloride taught by Vogel et al. overlap and thereby render obvious the claimed ratio of potassium chloride: sodium chloride.  Additionally, the amounts of nucleotides and glutamic acid or salt thereof taught by Vogel et al. also provide a ratio overlapping the claimed ratio of the combined weight of the nucleotides and glutamic acid or salt thereof to the combined weight of the potassium chloride and sodium chloride, thereby rendering the claimed ratio obvious.
Regarding claim 20, given that Vogel et al. teach adding their composition to a comestible [0019], the comestible is considered to be a reduced-sodium comestible.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (EP 0059363 A1; English translation provided-all paragraph numbers from translation) as applied to claims 1 and 6 above, and in further view of Spangler et al. (US 3,600,197).
Vogel et al. teach a seasoning composition as described above with regard to claim 1, and comprising exactly two nucleotides as recited in claim 6.  The seasoning composition of Vogel et al. is taught to comprise nucleotides.  However, Vogel et al. do not teach nucleotides as recited in claims 4 and 8.
Spangler et al. teach a “flavor enhancing” composition that comprises monosodium glutamate (i.e., a salt of glutamic acid) in combination with the nucleotides  including inosine 5’-monophosphate and guanosine 5’-monophosphate (col. 1 lines 40-52).  Spangler et al. also state that when inosine 5’-monophosphate and guanosine 5’-monophosphate are used together they can achieve a synergistic effect (col. 2 lines 30-33).
Therefore, where Vogel et al. teach their composition comprising sodium chloride, potassium chloride, glutamate and nucleotides, and where Spangler et al. speak to synergism provided by combinations of inosine 5’-monophosphate and guanosine 5’-monophosphate with glutamate, it would have been obvious to have utilized the two nucleotides inosine 5’-monophosphate and guanosine 5’-monophosphate in the invention of Vogel et al. with the reasonable expectation that a suitable seasoning composition would have been provided.  This would have required no more than routine experimentation, as all of the claimed components are taught by the prior art to be used in seasoning compositions.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (EP 0059363 A1; English translation provided-all paragraph numbers from translation) as applied to claim 1 above, and in further view of Harada et al. (JP 02-79954 A; English translation provided-all page/line numbers from translation).
Vogel et al. teach a seasoning composition as described above with regard to claim 1.  The seasoning composition of Vogel et al. is taught to comprise glutamic acid or a salt thereof and nucleotides.  However, Vogel et al. do not teach the glutamic acid or a salt thereof and nucleotides are provided by a yeast extract as recited in claim 5.
Harada et al. teach yeast extracts for inclusion in seasoning compositions, where the yeast extracts comprise glutamic acid and the nucleotides inosine 5’-monophosphate and guanosine 5’-monophosphate to provide a “highly umami-excellent natural seasoning” (p. 6 last 3 lines).
Therefore, where the seasoning composition of Vogel et al. comprises all of glutamic acid or a salt thereof and nucleotides, it would have been obvious to have utilized the yeast extract as taught by Harada et al. that comprises all of glutamic acid,  inosine 5’-monophosphate and guanosine 5’-monophosphate in order to provide a seasoning composition.  This would have required no more than routine experimentation, as both Vogel et al. and Harada et al. are directed to seasoning compositions.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zolotov et al. (US 5,853,792) teach a low sodium seasoning composition comprising sodium chloride, potassium chloride and at least one nucleotide (col. 1 lines 56-59).
Mohlenkamp et al. (US 4,243,691) teach a sodium-free seasoning composition comprising potassium chloride and nucleotides (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791